



Exhibit 10.2
 


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”), is entered into as of
April 24, 2017 (the “Effective Date”), by and between Pacira Pharmaceuticals,
Inc., a California corporation (the “Company”), and Roy Winston (the
“Executive”).


RECITALS


WHEREAS, the Company wishes to employ the Executive, and the Executive desires
to be employed by the Company, for such purpose and upon the terms and
conditions hereinafter provided; and


WHEREAS, the parties wish to establish the terms of the Executive’s future
employment with the Company and set out fully their respective rights,
obligations and duties.


AGREEMENT


In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows:


1. Title and Capacity. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby accepts continued employment with the
Company, under the terms set forth in this Agreement. The Executive will serve
as the Vice President, Anesthesia and Surgical Services and shall perform such
duties as are ordinary, customary and necessary in such role. The Executive will
report directly to the CEO and Chairman. The Executive shall devote his full
business time, skill and attention to the performance of his duties on behalf of
the Company.


2. Compensation and Benefits.


(a) Salary. The Company agrees to pay the Executive an annual base salary of
Three Hundred Twenty Five Thousand Dollars ($325,000) payable in accordance with
Company’s customary payroll practice (the “Base Salary”). The Executive’s Base
Salary shall be reviewed periodically by the Board of Directors of the Company
(the “Board”); provided, however, that any such review will not necessarily
result in an adjustment to the Executive’s Base Salary. Any change in the
Executive’s Base Salary must be approved by the Board.


(b) Bonus. The Executive is eligible to receive, in addition to the Base Salary
and subject to the terms hereof and at the full discretion of the Board, a
targeted incentive bonus of Thirty Five percent (35%) of Base Salary (the
“Targeted Incentive Bonus”). The Targeted Incentive Bonus shall be based on the
Executive’s and the Company’s performance during the applicable fiscal year, as
determined by the Board. The Targeted Incentive Bonus criteria or “goals” will
be determined by agreement between the Board and the Executive at beginning of
each fiscal year. The award of the Target Incentive Bonus may be in an amount
either above or below the amount specified by the Board at the beginning of each
fiscal year based on the ultimate performance assessed by the Board.


Targeted Incentive Bonuses shall be determined and approved by the Board in its
sole discretion.


All salary and bonuses shall be subject to all applicable withholdings and
deductions.


(c) Stock Options and Restricted Stock Units. Company will grant to the
Executive a stock option (“Option”) to purchase an aggregate of Twenty Five
Thousand (25,000) shares of the Company’s common stock, $0.001 par value per
share (along with any subsequent grants, the “Option Shares”), pursuant to the
Company’s Amended and Restated 2011 Stock Option/Stock Issuance (the “Plan”).
The exercise price, vesting schedule and other terms for the Option will be set
forth in the notice of grant and option agreement for such Option and the Option
is subject to accelerated vesting as set forth in Section 3 hereof. Additional
equity incentives, if any, shall be determined by the Board (or a committee
thereof) in its sole discretion. All share figures set forth herein shall be
subject to adjustment for stock splits, stock dividends, stock combinations,
recapitalizations and similar events.


(d) Benefits. The Executive (and, where applicable, the Executive’s qualified
dependents) will be eligible to participate in health insurance and other
employee benefit plans and policies established by the Company for its executive
team from time to time on substantially the same terms as are made available to
other such employees of the Company generally. The Executive’s participation
(and the participation of the Executive’s qualified dependents) in the Company’s
benefit plans and policies will be subject to the terms of the applicable plan
documents and the Company’s generally applied



--------------------------------------------------------------------------------





policies, and the Company in its sole discretion may from time to time adopt,
modify, interpret or discontinue such plans or policies.


(e) Expenses. The Company will reimburse the Executive for all reasonable and
necessary expenses incurred by the Executive in connection with the Company’s
business, in accordance with the applicable Company policy as may be amended
from time to time.


(f) Vacation and Holidays. The Executive shall be eligible for thirty (30) days’
paid vacation/flexible time off per calendar year subject to the applicable
terms and conditions of the Company’s vacation policy and applicable law.


(g) Termination of Benefits. Except as set forth in Section 3 or as otherwise
specified herein or in any other agreement between the Executive and the
Company, if the Executive’s employment is terminated by the Company for any
reason, with or without Cause (as defined below), or if the Executive resigns
the Executive’s employment voluntarily, with or without Good Reason (as defined
below), no compensation or other payments will be paid or provided to the
Executive for periods following the date when such a termination of employment
is effective, provided that any rights the Executive may have under the
Company’s benefit plans shall be determined under the provisions of such plans.
If the Executive’s employment terminates as a result of the Executive’s death or
disability, no compensation or payments will be made to the Executive other than
those to which the Executive may otherwise be entitled under the benefit plans
of the Company.


3. Compensation and Benefits Upon Termination of Employment. Upon termination of
the Executive’s employment (such date of termination being referred to as the
“Termination Date”), the Company will pay the Executive the compensation and
benefits as described in this Section 3.


(a) General Benefits Upon Termination. The Company will pay the Executive on or
about the Termination Date all salary and vacation/personal time off pay, if
any, that has been earned or accrued through the Termination Date and that has
not been previously paid.


(b) Termination without “Cause” or for “Good Reason”. In the event that the
Company terminates the Executive’s employment without Cause (as defined below)
or, in the event the Executive terminates his employment for Good Reason (as
defined below), in each case, (i) the Executive shall be entitled to receive (A)
continuing payments of the then effective Base Salary for a period of nine (9)
months beginning on the Payment Commencement Date and payable in accordance with
the Company’s payroll policies and (B) the benefits set forth in Section 3(e),
and (ii) the Executive shall be entitled to acceleration of vesting of such
number of Option Shares and time based restricted stock unit grants then held by
Executive as would have vested in the nine (9)month period following the
Termination Date had the Executive continued to be employed by the Company for
such period, provided, however that in each case the receipt of such payments
and benefits is expressly contingent upon the Executive’s execution and delivery
of a severance and release of claims agreement drafted by and satisfactory to
counsel for the Company (the “Release”) which Release must be executed and
become effective within sixty (60) days following the Termination Date. The
payments and benefits shall be paid or commence on the first payroll period
following the date the Release becomes effective (the “Payment Commencement
Date”). Notwithstanding the foregoing, if the 60th day following the Termination
Date occurs in the calendar year following the termination, then the Payment
Commencement Date shall be no earlier than January 1st of such subsequent
calendar year. The provision of payments and benefits pursuant to this Section
shall be subject to the terms and conditions set forth on Exhibit A.


(c) Termination without “Cause” or for “Good Reason” Prior to or Following a
Change of Control. In the event that the Company terminates the Executive’s
employment without Cause (as defined below) or, in the event the Executive
terminates his employment for Good Reason (as defined below), in each case,
within thirty (30) days prior to, or twelve (12) months following, the
consummation of a Change of Control, then (i) the Executive shall be entitled to
receive (A) continuing payments of the then effective Base Salary for a period
of twelve (12) months beginning on the Payment Commencement Date and payable in
accordance with the Company’s payroll policies, (B) in lieu of the Targeted
Incentive Bonus, a bonus payment in the amount of Thirty Five percent (35%) of
Executive’s then current Base Salary payable in one lump sum on the Payment
Commencement Date and (C) the benefits set forth in Section 3(e), and (ii)
acceleration of vesting of one hundred percent (100%) of the then unvested
Option Shares and time-based restricted stock unit grants then held by
Executive, provided, however that in each case: (x), the receipt of such
payments and benefits is expressly contingent upon the Executive’s execution and
delivery of a Release as described above drafted by and satisfactory to counsel
for the Company, which Release must be executed and become effective within
sixty (60) days following the Termination Date. The provision of payments and
benefits pursuant to this Section shall be subject to the terms and conditions
set forth in Exhibit A.


(d) Definitions.


(i) “Change of Control” means (A) a merger or consolidation of either the
Company or Pacira, Inc., a Delaware corporation (“Parent”) into another entity
in which the stockholders of the Company or Parent (as applicable)



--------------------------------------------------------------------------------





do not control fifty percent (50%) or more of the total voting power of the
surviving entity (other than a reincorporation merger); (B) the sale, transfer
or other disposition of all or substantially all of the Company’s assets in
liquidation or dissolution of the Company; or (C) the sale or transfer of more
than fifty percent (50%) of the outstanding voting stock of the Company. In the
case of each of the foregoing clauses (A), (B) and (C), a Change of Control as a
result of a financing transaction of the Company or Parent shall not constitute
a Change of Control for purposes of this Agreement


(ii) “Cause” means (A) the Executive’s failure to substantially perform his
duties to the Company after there has been delivered to the Executive written
notice setting forth in detail the specific respects in which the Board believes
that the Executive has not substantially performed his duties and, if the
Company reasonably considers the situation to be correctable, a demand for
substantial performance and opportunity to cure, giving the Executive thirty
(30) calendar days after he receives such notice to correct the situation; (B)
the Executive’s having engaged in fraud, misconduct, dishonesty, gross
negligence or having otherwise acted in a manner injurious to the Company or in
intentional disregard for the Company’s best interests; (C) the Executive’s
failure to follow reasonable and lawful instructions from the Board and the
Executive’s failure to cure such failure after receiving twenty (20) days
advance written notice; (D) the Executive’s material breach of the terms of this
Agreement or the Employee Proprietary Information and Inventions Assignment
Agreement or any other similar agreement that may be in effect from time to
time; or (E) the Executive’s conviction of, or pleading guilty or nolo
contendere to, any misdemeanor involving dishonesty or moral turpitude or
related to the Company’s business, or any felony.


(iii) “Good Reason” means the occurrence of any one or more of the following
events without the prior written consent of the Executive: (A) any material
reduction of the then effective Base Salary other than in accordance with this
Agreement or which reduction is not related to a cross-executive team salary
reduction; (B) any material breach by the Company of this Agreement; or (C) a
material reduction in the Executive’s responsibilities or duties, provided that
in the case of clause (C), a mere reassignment following a Change of Control to
a position that is substantially similar to the position held prior to the
Change of Control transaction shall not constitute a material reduction in job
responsibilities or duties; provided, however, that no such event or condition
shall constitute Good Reason unless (x) the Executive gives the Company a
written notice of termination for Good Reason not more than ninety (90) days
after the initial existence of the condition, (y) the grounds for termination
(if susceptible to correction) are not corrected by the Company within thirty
(30) days of its receipt of such notice and (z) the Termination Date occurs
within one (1) year following the Company’s receipt of such notice.


(e) Benefits Continuation. If the Executive’s employment is terminated pursuant
to Section 3(b) or Section 3(c) and provided that the Executive is eligible for
and elects to continue receiving group health and dental insurance pursuant to
the federal “COBRA” law, 29 U.S.C. § 1161 et seq., the Company will, for a
twelve (12) month period following the Payment Commencement Date (the “Benefits
Continuation Period”), continue to pay the share of the premium for such
coverage that is paid by the Company for active and similarly-situated employees
who receive the same type of coverage. The remaining balance of any premium
costs shall be paid by the Executive on a monthly basis for as long as, and to
the extent that, the Executive remains eligible for COBRA continuation.
Notwithstanding the above, in the event the Executive becomes eligible for
health insurance benefits from a new employer during the Benefits Continuation
Period, the Company’s obligations under this Section 3(e) shall immediately
cease and the Executive shall not be entitled to any additional monthly premium
payments for health insurance coverage. Similarly, in the event the Executive
becomes eligible for dental insurance benefits from a new employer during the
Benefits Continuation Period, the Company’s obligations under this Section 3(e)
shall immediately cease and the Executive shall not be entitled to any
additional monthly premium payments for dental insurance. The Executive hereby
represents that he will notify the Company in writing within three (3) days of
becoming eligible for health or dental insurance benefits from a new employer
during the Benefits Continuation Period.


(f) Death. This Agreement shall automatically terminate upon the death of the
Executive and all monetary obligations of Company under Section 2 of this
Agreement shall be prorated to the date of death and paid to the Executive’s
estate.


(g) Disability. The Company may terminate the Executive’s employment if the
Executive is unable to perform any of the duties required under this Agreement
for a period of three (3) consecutive months due to a “Total and Permanent
Disability”. The term “Total and Permanent Disability” shall mean the existence
of a permanent physical or mental illness or injury, which renders the Executive
incapable of performing any material obligations or terms of this Agreement. Any
dispute regarding the existence of a Total and Permanent Disability shall be
resolved by a panel of three (3) physicians, one selected by Company, one
selected by the Executive, and the third selected by the other two physicians. A
termination of employment pursuant to this Section 3(f) shall constitute a
termination for Cause.


4. At-Will Employment. The Executive will be an “at-will” employee of the
Company, which means the employment relationship can be terminated by either the
Executive or the Company for any reason, at any time, with or without prior
notice and with or without cause. The Company makes no promise that the
Executive’s employment will continue for any particular period of time, nor is
there any promise that it will be terminated only under particular
circumstances. No raise or bonus, if any, shall alter the Executive’s status as
an “at-will” employee or create any implied contract of employment.



--------------------------------------------------------------------------------





Discussion of possible or potential benefits in future years is not an express
or implied promise of continued employment. No manager, supervisor or officer of
the Company has the authority to change the Executive’s status as an “at-will”
employee. The “at-will” nature of the employment relationship with the Executive
can only be altered by a written resolution approved by the Board.


5. Non-Solicitation.


(a) Non-Solicit. The Executive agrees that during the term of the Executive’s
employment with the Company, and for a period of twelve (12) months immediately
following the termination of the Executive’s employment with the Company for any
reason, whether with or without Cause or Good Reason, the Executive shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s or its affiliates’ employees or consultants to terminate such
employee’s or consultant’s relationship with the Company or its affiliates, or
attempt to solicit, induce, recruit, encourage or take away employees or
consultants of the Company or any of its affiliates, either for the Executive or
for any other person or entity. Further, during the Executive’s employment with
the Company or any of its affiliates and at any time following termination of
the Executive’s employment with the Company or any of its affiliates for any
reason, with or without Cause or Good Reason, the Executive shall not use any
confidential information of the Company or any of its affiliates to attempt to
negatively influence any of the Company’s or any of its affiliates’ clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct such person’s or entity’s purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company or any of its affiliates.


(b) Specific Performance. In the event of the breach or threatened breach by the
Executive of this Section 5, the Company, in addition to all other remedies
available to it at law or in equity, will be entitled to seek injunctive relief
and/or specific performance to enforce this Section 5.


6. Director and Officer Liability Insurance; Indemnification. During the term of
the Executive’s employment hereunder, the Executive shall be entitled to the
same indemnification and director and officer liability insurance as the Company
and its affiliates maintain for other corporate officers.


7. Proprietary Information and Inventions Assignment Agreement. The Executive
has executed and delivered the Company’s standard Employee Proprietary
Information and Inventions Assignment Agreement or similar agreement and the
Executive represents and warrants that the Executive shall continue to be bound
and abide by such Employee Proprietary Information and Inventions Assignment
Agreement or similar agreement.


8. Attention to Duties; Conflict of Interest. While employed by the Company, the
Executive shall devote the Executive’s full business time, energy and abilities
exclusively to the business and interests of the Company, and shall perform all
duties and services in a faithful and diligent manner and to the best of the
Executive’s abilities. The Executive shall not, without the Company’s prior
written consent, render to others services of any kind for compensation, or
engage in any other business activity that would materially interfere with the
performance of the Executive’s duties under this Agreement. The Executive
represents that the Executive has no other outstanding commitments inconsistent
with any of the terms of this Agreement or the services to be rendered to the
Company. While employed by the Company, the Executive shall not, directly or
indirectly, whether as a partner, employee, creditor, shareholder, or otherwise,
promote, participate or engage in any activity or other business competitive
with the Company’s business. The Executive shall not invest in any company or
business which competes in any manner with the Company, except those companies
whose securities are listed on reputable securities exchanges in the United
States or European Union.


9. Miscellaneous.


(a) Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.


(b) No Waiver. The failure by either party at any time to require performance or
compliance by the other of any of its obligations or agreements shall in no way
affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.





--------------------------------------------------------------------------------





(c) Assignment. This Agreement and all rights hereunder are personal to the
Executive and may not be transferred or assigned by the Executive at any time.
The Company may assign its rights, together with its obligations hereunder, to
any parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets; provided, however, that any such assignee assumes the Company’s
obligations hereunder.


(d) Withholding. All sums payable to the Executive hereunder shall be reduced by
all federal, state, local and other withholding and similar taxes and payments
required by applicable law.


(e) Entire Agreement. This Agreement, including the agreements referred to
herein (which are deemed incorporated by reference herein) constitute the entire
and only agreement and understanding between the parties governing the terms and
conditions of employment of the Executive with the Company and this Agreement
supersedes and cancels any and all previous contracts, arrangements or
understandings with governing the terms and conditions of the Executive’s
employment by the Company. In the event of any conflict between the terms of any
other agreement between the Executive and the Company entered into prior to the
Effective Date, the terms of this Agreement shall control.


(f) Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.


(g) Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.


(h) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including, personal
delivery by facsimile transmission or the third day after mailing by first class
mail) to the Company at its primary office location and to the Executive at his
address as listed on the Company payroll (which address may be changed by
written notice).


(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.


(j) Governing Law, Forum Selection, Jury Waiver. This Agreement and the rights
and obligations of the parties hereto shall be construed in accordance with the
laws of the State of California without giving effect to the principles of
conflict of laws. Any action, suit or other legal proceeding that is commenced
to resolve any matter arising under or relating to any provision of this
Agreement shall be commenced only in a court of the State of New Jersey (or, if
appropriate, a federal court located within Southern District of Jersey), and
the Company and the Executive each consents to the jurisdiction of such a court.
Both the Company and the Executive expressly waive any right that any party
either has or may have to a jury trial of any dispute arising out of or in any
way related to the Executive’s employment with or termination from the Company.


















[Remainder of Page Intentionally Left Blank]



























--------------------------------------------------------------------------------

















IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Employment Agreement as of the date first above written.




PACIRA PHARMACEUTICALS, INC.:


By: /s/ Rich Kahr
Vice President, Human Resources




EXECUTIVE:


/s/ Roy Winston



--------------------------------------------------------------------------------





EXHIBIT A


Payments Subject to Section 409A


1. Subject to this Exhibit A, any severance payments and benefits that may be
due under the Agreement shall begin only upon the date of the Executive’s
“separation from service” (determined as set forth below) which occurs on or
after the termination of the Executive’s employment. The following rules shall
apply with respect to distribution of the severance payments and benefits, if
any, to be provided to the Executive under the Agreement, as applicable:


(a) It is intended that each installment of the severance payments and benefits
under the Agreement provided under shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.


(b) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments or benefits shall
be made on the dates and terms set forth in the Agreement.


(c) If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:


(i) Each installment of the severance payments and benefits due under the
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the Executive’s separation from service
occurs, be paid within the short-term deferral period (as defined under Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A and shall be paid at the time set forth in the Agreement; and


(ii) Each installment of the severance payments and benefits due under the
Agreement that is not described in this Exhibit A, Section 1(c)(i) and that
would, absent this subsection, be paid within the six-month period following the
Executive’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Executive’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the Executive’s second taxable year following the taxable year in which the
separation from service occurs.


2. The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Exhibit A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.


3. The Company makes no representation or warranty and shall have no liability
to the Executive or to any other person if any of the provisions of the
Agreement (including this Exhibit) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.

